 Case 18-26233              Doc 34
                             Filed 10/15/20 Entered 10/15/20 13:01:15 Desc Main
                                Document Page 1 of 1
      UNITED STATES BANKRUPTCY COURT, NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

RE: TAWANA L ATCHER                                              ) Case No. 18 B 26233
                                                                 )
                                                   Debtor        ) Chapter 13
                                                                 )
                                                                 ) Judge: JACK B SCHMETTERER



                                                    NOTICE OF MOTION

   TAWANA L ATCHER                                                                DAVID M SIEGEL
                                                                                  via Clerk's ECF noticing procedures
   19 E STREAMWOOD BLVD
   STREAMWOOD, IL 60107

   Please take notice that on November 04, 2020 at 10:00 am., I will appear before the Honorable Judge
   JACK B SCHMETTERER or any judge sitting in the judge's place, present the motion set forth below.

   This motion will be presented and heard electronically using AT&T Teleconference.
   No personal appearance in court is necessary or permitted. To appear and be heard on the motion, you must
   call this toll-free number: 1-877-336-1839. Then enter access code 3900709 followed by the pound (#)
   sign.

   If you object to this motion and want it called on the presentment date above, you must file a Notice of
   Objection no later than two (2) business days before that date. If a Notice of Objection is timely filed, the
   motion will be called on the presentment date. If no Notice of Objection is timely filed, the court may grant
   the motion in advance without a hearing.

   I certify under penalty of perjury that this office caused a copy of this notice to be delivered to the persons
   named above by U.S. mail at 55 E Monroe St., Chicago, IL 60603 or by the methods indicated on October
   15, 2020.

                                                                                    /s/ Tom Vaughn



                          TRUSTEE'S MOTION TO DISMISS FOR FAILURE TO TURNOVER
                                        TAX RETURN TO TRUSTEE



   Now comes Tom Vaughn, Trustee in the above entitled case and moves the Court to dismiss this case in
   support thereof states:

   1. On September 18, 2018 the Debtor filed a petition and/or plan under Chapter 13 of Title 11 U.S.C.

   2. The debtor's plan confirmed on January 23, 2019, provided for tax returns to be
      turned over to the trustee each year.

   3. The trustee has not received the tax return or transcript for 2019.

   WHEREFORE, the Trustee prays that this case be dismissed for material default by the debtor with respect
   to a term of a confirmed plan, pursuant to § 1307 (c) (6).



                                                                                    Respectfully submitted,
   TOM VAUGHN
   CHAPTER 13 TRUSTEE                                                               /s/ Tom Vaughn
   55 E. Monroe Street, Suite 3850
   Chicago, IL 60603
   (312) 294-5900
